



COURT OF APPEAL FOR ONTARIO

CITATION: Meridian Credit Union Limited v. Vrankovic, 2014
    ONCA 779

DATE: 20141105

DOCKET: C58168

Hoy A.C.J.O., Epstein and Hourigan JJ.A.

BETWEEN

Meridian Credit Union Limited

Plaintiff (Respondent)

and

Nada Vrankovic
and
    Peter Vrankovic

Defendants (
Appellant
)

No one appearing for the appellant

Clark Peddle, for the respondent

Heard: November 3, 2014

On appeal from the judgment of Justice C. Anne Tucker of
    the Superior Court of Justice, dated December 6, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The respondent advises the appellant notified it on October 31, 2014
    that it was withdrawing its appeal, and the appellant did not appear in court
    today.


